Tolson, C. J. On February 14, 1961, David Karger, M.D., and Douglas Drugs, Division of Del-Kar Drugs, Inc., filed their complaints, and, upon order of this Court, the cases were consolidated. The complaint of David Karger, M.D., alleged that he had furnished professional services to the Illinois Public Aid Commission from June 5, 1959 to July 8, 1960, and that there was due him for such services the sum of $33,850.77. It was dismissed on motion of respondent, and, thereafter, on April 5, 1961, claimant filed an amended complaint seeking an award in the amount of $14,015.80. It appears from the testimony in this case that claimant made application to the Cook County Department of Welfare for authority to participate in the medical program. On July 8, 1959, Raymond M. Hilliard, Director, advised Dr. Karger that he had been accepted, and that he was authorized to treat A.D.C. patients in conformity with the rules and price schedule of the department. On July 8, 1960, Dr. Karger was notified by Peter W. Cahill, Executive Director of the Public Aid Commission, that he was suspended. The reason for the suspension does not appear in the proceedings, but it would appear that a dispute existed as to the nature and the amount of the charges. Prior to the hearing of this case, the bills submitted by Dr. Karger were re-examined by the Illinois Public Aid Commission, and from this examination it was determined the Commission was indebted to claimant in the amount of $11,212.64, rather than the sum of $14,015.80 set forth in the amended complaint. A stipulation of facts was thereafter entered into by complainant and respondent as to the correctness of the amount due. The matter was heard by Commissioner Herbert Gr. Immenhausen on March 7,1962. At that time Dr. Karger testified that exhibit No. 2 was a true and correct copy of statements sent to the Illinois Public Aid Commission, and that the amounts stated therein were due and owing to him, after allowing all just credits. The complaint of Douglas Drugs, Division of DelKar Drugs, Inc., alleged that it had furnished pharmaceutical supplies to recipients of Illinois Public Aid for a number of years, and that, until they were suspended on July 8, 1960, there was due them from previous billings the sum of $25,194.44. It was dismissed upon motion of respondent, and, thereafter, claimant filed an amended complaint seeking an award of $17,214.26. Claimant’s statements for supplies were re-examined by the Illinois Public Aid Commission, and from this examination it was determined that claimant was only entitled to $13,771.43 for the reason that it had not complied with the rules of the department. A stipulation of facts was thereafter entered into by claimant and respondent as to the correctness of the amount. The matter was heard by Commissioner Herbert Gr. Immenhausen on March 7, 1962. At that time Harry Simon, a druggist, who was the secretary of Douglas Drugs, Inc., identified claimant’s exhibit No. 1, and testified that it was a true and correct copy of statements sent to the Illinois Public Aid Commission, and that the amounts stated therein were due and owing to claimant, after allowing all just credits. The Court, after examining the transcripts, exhibits, and Beport of the Commissioner, finds that claimant, David Karger, is entitled to an award in the amount of $11,212.64. The Court further finds that claimant, Douglas Drugs, Division of Del-Kar Drugs, Inc., is entitled to an award of $13,771.43. An award is, therefore, made to David Karger in the amount of $11,212.64. An award is, therefore, made to Douglas Drugs, Division of Del-Kar Drugs, Inc., in the amount of $13,771.43.